Nichols, Presiding Justice.
A deed from C. S. Banister contained the following language: "Mrs. C. S. Banister, also known as Mrs. Collie Banister and the wife of C. S. Banister [the grantor], is to have a life estate in and to the above described land, and at her death the title shall vest in Buster Banister.” The sole question for decision in this case is whether such deed creates a life estate with a contingent remainder, or a life estate with a vested remainder interest so that upon the death of the life tenant the heirs of Buster Banister, he having pre-deceased the life tenant, inherit the land covered by such deed.
Under decisions exemplified by Henderson v. Kemp, *188155 Ga. 489 (1) (117 SE 244); Gay v. Graham, 218 Ga. 745 (130 SE2d 591), and cases there cited, this deed created a life estate in the wife of the grantor with a vested remainder to Buster Banister so that his heirs would be entitled to the remainder interest upon the death of the grantor’s wife.
Argued April 10, 1974
Decided April 30, 1974.
Cullen M. Ward, Jackson C. Floyd, Jr., for appellants.
Strother, Strother & Hicks, Glenn H. Strother, for appellees.
Accordingly, the trial court did not err in granting the plaintiffs motion for summary judgment.

Judgment affirmed.


All the Justices concur.